DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-20 directed to an invention non-elected without traverse.  Accordingly, claims 19-20 been cancelled.
Applicant’s election without traverse of Invention I (Claims 1-18)  in the reply filed on 06/01/2022 is acknowledged. 
As noted in the requirement 05/24/2022, Invention I (Claims 1-18) was subjected to a species restriction requirement.
Applicant's election with traverse of Invention I- Species II, in the reply filed on 06/01/2022 is acknowledged.  The traversal is on the ground(s) that the claimed elements (e.g., a logic module and a plurality of memory modules) of Species I are part of Species II, Species I and II are not mutually exclusive.  This is not found persuasive because the display driver integrated circuit of Fig. 4 (Species 1; Claims 1-9) and the display driver of integrated circuit of Fig.12 (Species II, Claims 10-18) are different embodiments (see para.0016, 0022 of instant specification), including different elements. Where the display driver integrated circuit of Species II includes a termination module that is not required in Species I, where the termination module is connected to the last memory module. Although Species 1 includes a first memory module, the first memory module as claimed in Species II, a first decoder, a first memory, a first transmitter, a first downstream latch and first upstream latch. These elements are not required in Species I.  The different species require different field of search and/or the prior art applicable to one of species may not be applicable to another species. Therefore, for the reasons above, the requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claims 1-9  directed to an invention non-elected with traverse in the reply filed on 06/01/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 16 is objected to because of the following informalities: the term “FIFO” should be defined {i.e “a first in, first out (FIFO) buffer”}.  Appropriate correction is required.



Allowable Subject Matter
Claims 10-18 are allowed.
Independent Claim 10 is allowable over the prior art record since the cited references, in particular Lin et al. (US 2014/0049525), Yu et al. (US 2014/0237177), Jung et al. (US 10, 269, 284), Choi et al. (US 10,939,557), Cheon et al. (US 10,593,266), Tu et al. (US 2014/0198021), Sasaki et al. (US 2018/0039107), Cho et al. (US 9,659,515), taken alone or in combination do not teach or suggest a “a termination module {This element is being interpreted in light of specification as a latch} which is connected to the last memory module among the plurality of first-channel memory modules, the last memory module being the farthest one among the plurality of first-channel memory modules from the logic module, wherein the first memory module includes a first decoder, a first memory, a first transmitter, a first downstream latch and a first upstream latch, wherein the first decoder is configured to: receive the plurality of read commands; provide the first read command to the first memory of the first memory module; and provide a plurality of first remaining read commands among the plurality of read commands via the first downstream latch to the second memory module which is connected to the first memory module and is farther than the first memory module from the logic module {The logic module as recited in the claim, is  interpreted under 35 U.S.C. 112(f) as a timing controller} , wherein the first memory is configured to output first image data in response to the first read command and provide the first image data to the first transmitter, Page 37 of 44SAM-58225 wherein the first transmitter is configured to provide the first image data to the termination module, and wherein the first upstream latch of the first memory is configured to receive the first image data from the termination module and provide the first image data to the logic module” in combination with the other limitations in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627